DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 1 has been amended as per Applicant’s amendment filed on January 13, 2022.  No claims have been canceled.  Claims 1-20 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 16 of U.S. Patent No. 11,227,532. 

Present Application
US Patent 11,227,532
1. (Currently Amended) A functional panel comprising: 

a base substrate; 

at least one differential signal line group on the base substrate, and 

each differential signal line group of the at least one differential signal line group comprising two signal lines on a same side of the base substrate; 

at least one ground line group on the base substrate and on the same side of the base 

each ground line group of the at least one ground line group comprising two ground lines; 


wherein each ground line group corresponds to each differential signal line group one-to-one, and 


orthographic projections of the two ground lines in each ground line group on the base substrate are on both sides of an orthographic projection of a corresponding differential signal line group on the base substrate, and two ground lines in the ground line group are connected to a same reference ground.



a base substrate; 

at least one differential signal line group on the base substrate, 

each differential signal line group comprising two signal lines; and 


at least one ground wire group on the base substrate and on the same side of the base 

… each ground wire group comprises two ground wires


wherein the at least one ground wire group is in one-to-one correspondence with the at least one differential signal line group,…, and 

orthographic projections of the two ground wires in each ground wire group on the base substrate are on two sides of an orthographic projection of a corresponding differential signal line group on the base substrate, respectively, 




wherein a width of each of the two signal lines in each differential signal line group changes along an extending direction of the signal line and satisfies: S/D is a fixed value, where D is a gap width between the two signal lines, and S is the width of each of the two signal lines, wherein the panel further comprises at least one bonding terminal; and at least one driver chip, the at least one bonding terminal and the at least one driver chip are connected through the at least one differential signal line group in one-to-one correspondence, and a corresponding ground wire group is arranged between the bonding terminal and the driver chip connected by each differential signal line group, each driver chip is provided with one ground terminal and two signal terminals, the ground terminal is at one side of the two signal terminals, the two signal terminals are configured to be coupled to the two signal lines in a corresponding differential signal line group, one ground wire on the same side of the differential signal line group as the ground terminal is directly coupled to the ground terminal, the other ground wire on a different side of the differential signal line group than the ground terminal is coupled to the ground terminal through a lead wire insulated from both of the two signal lines, and an orthographic projection of the lead wire on the base substrate intersects orthographic projections of the two signal lines on the base substrate.


9. The panel according to claim 1, wherein the at least one differential signal line group and the at least one ground wire group are at a same layer on the base substrate.



16. A terminal, comprising the panel according to claim 1.







Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of claims 1, 19 of the present application overlap and encompass the scope of claims 1, 6 of US Patent 11, 227,532, and vice-versa. Therefore, it would be obvious to a person of ordinary skill to broaden the scope of claims 1, 6 of US Patent 11, 227,532 to that of claims 1, 19 of the present application for the well-known purpose of having a broader scope of patent protection, and consequently, having more products in the industrial applicability which are patent protected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10, 16, 17, 18, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kanou (US 2018/0120616 A1, Published May 3, 2018) in view of Blair (US 8,044,746 B2, Patented October 25, 2011).
As to claim 1, Kanou discloses a functional panel comprising: 
a base substrate (Kanou does not expressly disclose a base substrate.  However, Kanou at Figs. 1, 10, 20, in particular, FPC1 or FPC2 and ¶ [0091] discloses 
at least one differential signal line group on the base substrate, and each differential signal line group of the at least one differential signal line group comprising two signal lines (Kanou at Figs. 5, 10, 20, differential lines DWn; ¶ [0085] discloses “Thus, in the flexible printed circuit FPC1, positive signals (D0+, D1+, D2+, D3+, . . . Dn+) and negative signals (D0-, D1-, D2-, D3-, . . . Dn-) of the pixel signals D0, D1, D2, D3, . . . Dn are transmitted to the differential lines DW2, DW3, DW4, DW5, . . . DWn with the differential impedances Z2diff, Z3diff, Z4diff, Z5diff, . . . Zndiff.”)… 
at least one ground line group on the base substrate and on a same side of the base substrate as the at least one differential signal line group, each ground line group of the at least one ground line group comprising two ground lines (Kanou at Fig. 10, in particular, ground line GWn and ground line GWn+1); 
wherein each ground line group corresponds to each differential signal line group one-to-one, and orthographic projections of the two ground lines in each ground line group on the base substrate are on both sides of an orthographic projection of a corresponding differential signal line group on the base substrate (Kanou at Fig. 10, in particular, ground lines GWn and GWn+1 are arranged in the same way as recited in this claim language), and 
two ground lines in the ground line group are connected to a same reference ground (Kanou at ¶ [0093] discloses “[0093] The ground lines GWn and GWn+1 each include upper lines GWna and GWn+1a, lower lines GWnb and GWn+1b, and ground lines GWn and GWn+1 are each set to a ground potential.”). 
Kanou does not disclose that the two signal lines are on a same side as of the base substrate.
However, Blair does disclose two signal lines are on a same side as of the base substrate (Blair at Fig. 6B, 6C shows “P” signal conductor 402 and “N” signal conductor 404 on the same side of a base substrate).
Kanou discloses a base signal interconnect arrangement upon which the claimed invention is an improvement.  Blair discloses a comparable signal interconnect arrangement which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to Kanou the teachings of Blair for the predictable result of forming a differential co-planar waveguide, resulting in higher transmission line density or increased noise immunity due to common mode noise cancellation, or low EM emissions (Blair at col. 8, ll. 26-41).
As to claim 2, the combination of Kanou and Blair discloses the functional panel according to claim 1, wherein the two ground lines in the ground line group comprise a first ground line and a second ground line (Kanou at Fig. 10, in particular, GWn and GWn+1), and at least one end of the first ground line and at least one end of the second ground line are connected to the same reference ground (Kanou at ¶ [0093]). 
As to claim 3, the combination of Kanou and Blair discloses the functional panel according to claim 2, wherein a first end of the first ground line and a first end of the second ground line are connected to the same reference ground (Kanou at ¶ [0093]); 

As to claim 4, the combination of Kanou and Blair discloses the functional panel according to claim 1, wherein the at least one differential signal line group comprises a plurality of differential signal line groups arranged in an array, and the at least one ground line group comprises a plurality of ground line groups arranged in an array (Kanou at Figs. 5, 6, 7, 9, in particular), and 
two adjacent ground line groups of the plurality of ground line groups multiplex a same ground line (Kanou Fig. 6, in particular, depicts that GWn is shared by GWn-1 and GWn+1). 
As to claim 5, the combination of Kanou and Blair discloses the functional panel according to claim 1, further comprising: 
a reference ground layer and an insulation layer sequentially stacked in a direction away from the base substrate (Kanou at Figs. 20-21, ground layer GL; ¶ [0101]); 
wherein the at least one ground line group is on a side of the insulation layer away from the reference ground layer (Kanou at Figs. 20-21, GWn and GWn+1), 
a plurality of vias are provided in the insulation layer, and the at least one ground line group is connected to the reference ground layer through the plurality of vias in the insulation layer (Kanou at Figs. 20-21, through holes GHn and GHn+1; ¶ [0101]). 
As to claim 6, the combination of Kanou and Blair discloses the functional panel according to claim 5, wherein at least one via is provided in each of the two ground lines in each ground line group (Kanou at Figs. 20-21, through holes GHn and GHn+1); 
the at least one via is configured to connect to the reference ground and respective one of the at least one via corresponds with respective one of the plurality of vias in the insulation layer (Kanou at Fig. 21, through holes GHn and GHn+1 through insulation PI1; ¶ [0091]). 
As to claim 7, the combination of Kanou and Blair discloses the functional panel according to claim 6, wherein the at least one via comprises a plurality of vias arranged at equal intervals (Kanou at Figs. 20-21, through holes GHn and GHn+1.  MPEP 2144.04(IV, VI) establishes that duplication/rearrangement of parts is obvious). 
As to claim 10, the combination of Kanou and Blair discloses the functional panel according to claim 1, further comprising: at least one bonding pad (Kanou at Fig. 6, 10, 20, in particular, pads Ps; ¶ [0087]); 
at least one driver chip (Kanou at Fig. 1, IC1 or IC2; ¶ [0041]); 
wherein the at least one bonding pad is connected to the at least one driver chip through the at least one differential signal line group, at least one ground line group is between the at least one bonding pad and the at least one driver chip, and respective one of the at least one ground line group corresponds to respective one of the at least one differential signal line group (Kanou at Fig. 5; ¶ [0041]-[0042]). 
As to claim 16, the combination of Kanou and Blair discloses the functional panel according to claim 1, wherein the at least one differential signal line group and the 
As to claim 17, the combination of Kanou and Blair discloses the functional panel according to claim 1, wherein the base substrate is made of glass or organic material; and the functional panel comprises a display panel, a touch panel, or an in-cell touch display panel (Kanou at Fig. 1-2; ¶ [0066]). 
As to claim 18, the combination of Kanou and Blair discloses the functional panel according to claim 1, wherein in each differential signal line group of the at least one differential signal line group, two signal lines comprise a first signal line and a second signal line, each of the first signal line and the second signal line comprises a first segment and a second segment, the first segment of the first signal line is parallel to the first segment of the second signal line, and the second segment of the first signal line is parallel to the second segment of the second signal line (Kanou at Fig. 20-21, DWnp and DWnn), 
a ratio of a distance between the first segment of the first signal line and the first segment of the second signal line to a line width at a corresponding position of the first segment of the first signal line or the first segment of the second signal line (Kanou at Fig. 21, ratio = (Wc+Ww)/(Ww)) equals to a ratio of a distance between the second segment of the first signal line and the second segment of the second signal line to a line width at a corresponding position of the second segment of the first signal line or the second segment of the second signal line (Kanou at Figs. 5, 20-21, ratio = (Wc+Ww)/(Ww)), and 

As to claim 19, the combination of Kanou and Blair discloses the terminal (Kanou at Figs. 1, 2, 4) comprising the functional panel according to claim 1 (See rejection of claim 1 above). 
As to claim 20, the combination of Kanou and Blair disclose a method for manufacturing a functional panel, comprising: providing a base substrate (Kanou does not expressly disclose a base substrate.  However, Kanou at Figs. 1, 10, 20, in particular, FPC1 or FPC2 and ¶ [0091] discloses a base material PI1, first and second adhesive layers ADH1, ADH2.  Examiner submits that it would be obvious to a person of ordinary skill to regard these layers as a base substrate); 
forming at least one differential signal line group (Kanou at Figs. 5, 10, differential lines DWn; ¶ [0085] discloses “Thus, in the flexible printed circuit FPC1, positive signals (D0+, D1+, D2+, D3+, . . . Dn+) and negative signals (D0-, D1-, D2-, D3-, . . . Dn-) of the pixel signals D0, D1, D2, D3, . . . Dn are transmitted to the differential lines DW2, DW3, DW4, DW5, . . . DWn with the differential impedances Z2diff, Z3diff, Z4diff, Z5diff, . . . Zndiff.”) and 
at least one ground line group on a same side of the base substrate (Kanou at Fig. 10, in particular, ground lines GWn and GWn+1); 
wherein each ground line group of the at least one ground line group corresponds to each differential signal line group of the at least one differential signal line group one-to-one, each differential signal line group comprises two signal lines (Kanou at Fig. 10, in particular, ground line GWn and ground line GWn+1), 

two ground lines in the ground line group are connected to a same reference ground (Kanou at ¶ [0093] discloses “The ground lines GWn and GWn+1 each include upper lines GWna and GWn+1a, lower lines GWnb and GWn+1b, and connector parts GWnc and GWn+1c. The ground lines GWn and GWn+1 are each set to a ground potential.”).

Allowable Subject Matter
Subject to the Double Patenting rejection above, claims 8, 9, 11-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
As to claim 8, none of the prior art found by the Examiner discloses the claimed aspects of:  wherein the first end of the first ground line and the first end of the second ground line are connected through a first lead, and the first lead is connected to the reference ground layer through the plurality of vias in the insulation layer; and the first end and the second end are two opposite ends in the extending direction of the first ground line or the second ground line. 

As to claim 11, none of the prior art found by the Examiner discloses the claimed aspects of:  wherein each driver chip of the at least one driver chip comprises: one ground pad and two signal pads, and wherein the ground pad is on a side of the two signal pads, and the two signal pads are configured to be respectively connected to two signal lines in a corresponding differential signal line group, and wherein the first ground line is directly connected to the ground pad. 

As to claim 13, none of the prior art found by the Examiner discloses the claimed aspects of:  wherein each driver chip comprises a first ground pad, a second ground pad, and two signal pads, and wherein the first ground pad and the second ground pad are on both sides of the two signal pads, respectively, and the two signal pads are configured to be respectively connected to two signal lines in a corresponding differential signal line group, and wherein the first ground line is connected to the first ground pad, and the second ground line is connected to the second ground pad. 

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sanjiv D Patel whose telephone number is (571)270-5731. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sanjiv D. Patel/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        
01/26/2022